           Case 3:20-cv-00580-MPS Document 20 Filed 01/04/21 Page 1 of 10




                               UNITED STATES DISTRICT COURT

                                  DISTRICT OF CONNECTICUT

THOMAS SENTEMENTES,                             :
    Plaintiff,                                  :
                                                :
v.                                              :         3:20cv580 (MPS)
                                                :
TOWN OF BETHEL, et al.,                         :
    Defendants.                                 :

                  INITIAL REVIEW ORDER OF AMENDED COMPLAINT

       On April 27, 2020, the plaintiff, Thomas Sentementes, who was then an unsentenced1

inmate housed in the Bridgeport Correctional Center (“BCC”) of the Connecticut Department of

Correction (“DOC”), filed this action under 42 U.S.C § 1983, alleging violations of his federal

constitutional and statutory rights and several claims under state law. Compl., ECF No. 1. In his

original complaint, he named the Town of Bethel; Governor Ned Lamont; Public Defender

Thomas Leaf; BCC Warden Robert Martin; Bethel First Selectman John Doe; Pasqualina

Bastone; Bethel Police Chief John Doe, Police Corporal Zor, Police Sergeant Rost, Police

Officer Emerson, Police Officer Jason Broad, Bethel Police Officer James Christos, Bethel

Police Sergeant Christos, Bethel Police Officer Dan Spinella; Danbury Hospital Director John

Doe; Dispatcher Katie Kavallines; Liberty Mutual David Long; Daniel Sentementes; Bank of

America CEO John Doe; and the Town of Danbury, Danbury Mayor Boughton, Danbury Police

Chief John Doe, and Detective Labonia (“Danbury Defendants”). 2 See ECF Nos. 1, 12.


       1
           The DOC website reflects that he was sentenced on November 25, 2020 for criminal violation
of a protective order. See Giraldo v. Kessler, 694 F.3d 161, 164 (2d Cir. 2012) (The court may “take
judicial notice of relevant matters of public record.”).
http://www.ctinmateinfo.state.ct.us/detailsupv.asp?id_inmt_num=250887
       2
           Sentementes is proceeding in forma pauperis.
                                                    1
         Case 3:20-cv-00580-MPS Document 20 Filed 01/04/21 Page 2 of 10




       In an initial review order, the court dismissed the complaint. Initial Review Order, ECF

No. 18. The court’s order provided thorough discussion of its reasons for concluding that

Sentementes’s section 1983 claims against the private citizen defendants, Public Defender Leaf,

the Town of Bethel, the Danbury Defendants and his claims under the Fourth Amendment for

false arrest, false imprisonment and malicious prosecution, Clayton Antitrust Act, and Civil

RICO should not proceed. Id. at 8-18, 20-26. The court also explained that any claims seeking

relief for violations of the Fourteenth Amendment against Bridgeport Correctional Center

(“BCC”) Warden Martin were severed from this action and dismissed without prejudice. Id. at

18-20, 26. The court declined to exercise jurisdiction over Sentementes’s state law claims and

dismissed these claims without prejudice. Id. at 27.

       The court afforded Sentementes one opportunity to amend his complaint, within 30 days

of the order, if he could allege facts to correct the deficiencies identified in the Initial Review

Order. Id. at 26.

       On October 27, 2020, Sentementes filed an amended complaint against the State of

Connecticut, Ned Lamont, BCC Warden Martin, Public Defender Leaf, Bethel First Selectman

Knickerbocker, Bethel Chief of Police Jeffery Finch, Bethel Police Sergeant Rost, Bethel Police

Coporal Zor, Bethel Police Officer Emerson, President of the Danbury Hospital Doe, Bank of

America CEO Brian Monihan, Liberty Mutual CEO David Long, Pasqualina Bastone, Daniel

Sentementes, Danbury Police Detective LaBonia, Bethel Building Inspector John Doe 1 and 2,

and Bethel Sign Department Jane Doe.3 Am. Compl., ECF No 19. He asserts the following



3 As an initial matter, Sentementes cannot state a claim under section 1983 against the State of
Connecticut. See Will v. Michigan Dep't of State Police, 491 U.S. 58, 71 (1989) (state and state
agencies not persons within meaning of 42 U.S.C. § 1983).
                                                2
         Case 3:20-cv-00580-MPS Document 20 Filed 01/04/21 Page 3 of 10




seven counts: (1) Violation of Rights; (2) Conspiracy under 42 U.S.C. § 1985; (3) Negligence

under 42 U.S.C. § 1986; (4) Civil RICO; (5) Sherman Anti-Trust Act; (6) Breach of Fiduciary

Duties; and (7) Intentional Infliction of Emotional Distress. He seeks damages.

       The Court has reviewed the amended complaint under 28 U.S.C. § 1915A and does not

herein repeat either the legal standard for conducting such review, nor the allegations set forth in

the amended complaint except as necessary to address any newly asserted claims as appropriate.

The court also incorporates herein its discussion from the original initial review order of the

relevant legal standards and of the exhibits attached to the original complaint. Upon review, the

court concludes that Sentementes’s amended complaint must be dismissed.

       A.      Bethel Building Inspector John Doe 1 and 2, and Bethel Sign Department
               Jane Doe

       Sentementes has listed three anonymous defendants—Bethel Building Inspector John

Does 1 and 2, and Bethel Sign Department Jane Doe—in the case caption. As to the Building

Inspector Defendants, he alleges that he was working to repair an exterior wall on the liquor

store that had a leak and was damaging the merchandise; that Building Inspector Doe 1 talked to

him and agreed he had the right to protect the property; that Building Inspector 2 harassed and

intimidated him with Officer Emerson, who arrived on the scene and “[gave] Sentementes

serious difficulty about fixing the wall[;]” and that later after the Town of Bethel rejected

Sentementes’s proposal for rebuilding the wall and Sentementes wanted to review the ruling,

Officer Emerson was called to the scene. ECF No. 19 at 6-7. Sentementes alleges further that the

Town of Bethel proceeded to take an interest in anything he did, sent harassing letters “involving

employees,” and contacted landlords, causing “dissent” about Sentementes. Id. The court can



                                                 3
            Case 3:20-cv-00580-MPS Document 20 Filed 01/04/21 Page 4 of 10




discern no plausible constitutional violation from Sentementes’s conclusory and vague

allegations about the Building Inspectors’ conduct or the actions taken by the Town of Bethel. It

is not clear what Sentementes means by harassment and intimidation or what occurred after his

proposal was rejected that required the presence of Officer Emerson. In addition, Sentementes

has not raised a constitutional violation by alleging that the Town of Bethel rejected his proposal

or by vaguely referencing letters from the Town of Bethel about employee or landlord issues

under 42 U.S.C. § 1983.4 Furthermore, Sentementes has not alleged any conduct by “Bethel

Sign Department Jane Doe.” Wright v. Smith, 21 F.3d 496, 501 (2d Cir. 1994) (“It is well settled

in this Circuit that ‘personal involvement of defendants in alleged constitutional deprivations is a

prerequisite to an award of damages under § 1983.’”). Accordingly, Sentementes has failed to

allege any plausible section 1983 claims against Bethel Building Inspector John Doe 1 and 2, and

Bethel Sign Department Jane Doe. 5

        B.      Civil RICO and Sherman Antitrust Act

        The court concludes that Sentementes has not corrected the deficiencies identified in his

prior complaint for his civil RICO claim. He alleges only conclusory allegations that the

defendants “for the conspiracy and co-conspiracy acted in conjunction to help destroy [his]

business and or create such havoc on the business to cause him financial disaster to give such

distress and turmo[i]l that [he] would give up his rights and either move his business or sell it.”

ECF No. 19 at 12. He alleges that defendants accomplished this by keeping him incarcerated. Id.


        4
           Moreover, the Town of Bethel is not a named defendant in the amended complaint. Rule 10(a)
of the Federal Rules of Civil Procedure requires that all defendants be listed in the case caption. See Fed.
R. Civ. P 10(a) (“title of the complaint must name all the parties”).
        5
           Nor do these vague references to harassment and intimidation raise an inference of a plausible
constitutional violation by Officer Emerson.
                                                     4
              Case 3:20-cv-00580-MPS Document 20 Filed 01/04/21 Page 5 of 10




Such vague, conclusory, and speculative allegations are insufficient to meet the pleading

standards for any of the elements of a civil RICO claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”); see also Hirsch v. City of New York, 300 F. Supp. 3d 501, 516

(S.D.N.Y.), aff'd sub nom. Hirsch v. New York, 751 F. App'x 111 (2d Cir. 2018) (summary

order).

          Likewise, Sentementes has not stated a claim under the Sherman Antitrust Act based on

the defendants’ alleged acts to destroy his business and “right to do business in the Town of

Bethel without interference and being incarcerated.”6 ECF No. 19 at 13. “[A] Sherman Act claim

must (1) define the relevant geographic market, (2) allege an antitrust injury, and (3) allege

conduct in violation of antitrust laws.” Concord Assocs., L.P. v. Entm't Properties Tr., 817 F.3d

46, 52 (2d Cir. 2016) (internal quotations omitted). As previously discussed in the prior initial

review, Sentementes must establish antitrust standing to bring a cause of action for a violation of

the antitrust laws. See ECF No. 18 at 23. Under the standards set forth in the initial review order,

Sentementes’s allegations are not sufficient to establish the type of injury that the antitrust laws

are “intended to prevent and that flows from that which makes the defendant’s acts unlawful.” Id.

(citing Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 489 (1977)).

          Because Sentementes has not corrected the deficiencies in his claims as identified by this

court, these claims must be dismissed as not plausible.

          C.      Lack of Personal Involvement By Lamont, Knickerbocker, and Finch




          6
         The court construes this claim as being brought under the Clayton Act, 15 U.S.C. § 15(a),
which confers a private right of action under the Sherman Antitrust Act.
                                                    5
            Case 3:20-cv-00580-MPS Document 20 Filed 01/04/21 Page 6 of 10




        The amended complaint fails state any plausible section 1983 claims against Ned

Lamont, the Bethel First Selectman (now identified as Knickerbocker), and Bethel Chief of

Police Jeffery Finch because Sentementes has not alleged that these defendants had any personal

involvement in a constitutional violation under section 1983.

        D.      Danbury Defendants

        Sentementes has not stated any plausible civil rights claim against the Danbury

Defendants based on a failure to investigate his claims against Bank of America as explained in

the prior initial review order.

        C.      Bethel Officer Emerson, Corporal Zor, and Sergeant Rost

        Sentementes’s amended allegations do not state any plausible “violation of rights”

against Bethel Officer Emerson, Corporal Zor, and Sergeant Rost (the court construes his

allegations as asserting Fourth Amendment violations of false arrest, false imprisonment, and

malicious prosecution)7 because his amended allegations do not suggest that any defendants

acted unreasonably or without probable cause.8

        D.      Private Citizen Defendants, Public Defender Leaf and Conspiracy Claims

        As the initial review explained, Sentementes cannot bring a section 1983 claim against

the private citizen defendants or Public Defender Leaf unless they conspired with state actors.


        7
          Although Sentementes refers to “police harassment and intimidation,” these vague allegations
do not suggest a plausible Fourth Amendment claim based on excessive force.
        8
            Sentementes’s amended allegations provide facts about his encounters with Officer Emerson,
and he alleges that Emerson arrested him for assault on a police officer and provided inaccurate testimony
about how many times he had arrested plaintiff. ECF No 19 at 7-8. His allegations indicate that Corporal
Zor arrived at the liquor store after the 911 call from Bastone on January 28, 2019; questioned him; and
“followed him behind the counter when [Sentementes] removed a bottle of Jack Daniels and opened it[.]”
Id. at 7. The amended allegations do not appear to describe any conduct by Sergeant Rost.

                                                    6
         Case 3:20-cv-00580-MPS Document 20 Filed 01/04/21 Page 7 of 10




ECF No. 18 at 8-11. Upon review, the court concludes that he has not plausibly alleged the

elements of a conspiracy to bring his claims against the private citizen defendants or Public

Defender Leaf under federal civil rights statutes, 42 U.S.C. §§ 1985 and 1986.

       Sentementes asserts under section 1985 that the Bethel Town Officials “did all they

could” to destroy his business and Bastone conspired with the Bethel Police when she made her

alleged false accusations against him and had him falsely incarcerated. ECF No. 19 at 11. He

alleges also that Detective Labonia conspired with CEOs Monihan and Long, Danbury Hospital

President Doe, and Daniel Sentementes to “keep [Sentementes] incarcerated” although they were

aware of he was falsely accused. Id. He asserts a claim under section 1986, alleging that

defendant co-conspirators, who contacted each other through mail or other means, were notified

of the conspiracy goals of “incarcerating or helping or influencing [Sentementes’s]

incarceration[,]” but took no action to stop or prevent Sentementes’s allegedly false

incarceration. Id. at 12.

         Section 1985 has three subsections. Section 1985(1) prohibits conspiracies to prevent

federal officials from performing their duties and section 1985(2) prohibits conspiracies

intending to deter witnesses from participating in state or federal judicial proceedings.

Sentementes asserts no facts implicating either of these subsections of section 1985. To state a

claim under section 1985(3), a plaintiff must allege that: (1) the defendants were part of a

conspiracy; (2) the purpose of the conspiracy was to deprive a person or class of persons of the

equal protection of the laws, or the equal privileges and immunities under the laws; (3) one or

more of the defendants engaged in an overt act taken in furtherance of the conspiracy; and (4) as

a result of the conspiracy he or she suffered a physical injury or an injury to his or her property,


                                                  7
         Case 3:20-cv-00580-MPS Document 20 Filed 01/04/21 Page 8 of 10




or a deprivation of a right or privilege. See Griffin v. Breckenridge, 403 U.S. 88, 102-03 (1971).

Furthermore, a plaintiff must demonstrate that the conspiracy was motivated by a “racial, or

perhaps otherwise class-based invidiously discriminatory animus.” Id. at 102. Section 1985(3)

may not be construed as a “general federal tort law.” Id. To state a viable conspiracy claim, a

plaintiff “must provide some factual basis supporting a meeting of the minds, such that

defendants entered into an agreement, express or tacit, to achieve the unlawful end.” Webb v.

Goord, 340 F.3d 105, 110 (2d Cir. 2013) (internal quotation marks and citations omitted). The

amended complaint contains no allegations indicating a factual basis supporting a meeting of the

minds or even a plausible inference that defendants conspired to violate Sentementes's

constitutional rights. See Storck v. Suffolk Cnty. Dep’t of Soc. Servs., 62 F. Supp. 2d 927, 940

(E.D.N.Y.1999) (Allegations of conspiracy can be neither vague nor conclusory, but must

“allege with at least some degree of particularity overt acts which defendants engaged in which

were reasonably related to the promotion of the alleged conspiracy.”); Ciambriello v. County of

Nassau, 292 F.3d 307, 325 (2d Cir. 2002). (“[C]onclusory, vague, or general allegations that the

defendants have engaged in a conspiracy to deprive the plaintiff of his constitutional rights” are

insufficient.). Thus, Sentementes has not stated a plausible section 1985 claim.

       Section 1986 provides a cause of action against anyone who “having knowledge that any

of the wrongs conspired to be done and, mentioned in section 1985 of this title, are about to be

committed and having power to prevent or aid in preventing the commission of same, neglects or

refuses to do so....” 42 U.S.C. § 1986. A prerequisite for a claim under section 1986 is a

cognizable claim under section 1985. See Thomas v. Roach, 165 F.3d 137, 147 (2d Cir. 1999);

Gagliardi v. Vill. of Pawling, 18 F.3d 188, 194 (2d Cir. 1994) (“A claim under section 1986 ...


                                                 8
            Case 3:20-cv-00580-MPS Document 20 Filed 01/04/21 Page 9 of 10




lies only if there is a viable conspiracy claim under section 1985.”).

        Because his amended allegations are insufficient to state a plausible claim of conspiracy

to violate his civil rights, his claims against Danbury Hospital President Doe, Bank of America

CEO Monihan, Liberty Mutual CEO Long, Bastone, Daniel Sentementes, and Public Defender

Leaf must be dismissed as not plausible; and his claims of conspiracy under 42 U.S.C. §§ 1985

and 1986 must also be dismissed as not plausible.

        E.       Warden Martin

        Finally, Sentementes’s amended complaint includes allegations concerning constitutional

violations by BCC Warden Martin during his incarceration at BCC. Specifically, he alleges that

Warden Martin failed to provide him with his clothing prior to voir dire 9 and denied him access

to legal materials. ECF No. 19 at 5, 19. In its initial review order, this Court severed

Sentementes’s Fourteenth Amendment claims concerning his confinement against Warden

Martin and instructed Sentementes to pursue these claims in a separate action. ECF No. 18 at 18-

20, 26. Accordingly, Sentementes’ allegations about Warden Martin are severed and dismissed

without prejudice consistent with the prior initial review order. See Fed. R. Civ. 21.

        G.       Remaining State Law Claims

        The court will not consider the plausibility of Sentementes’ remaining state law claims

asserting breach of fiduciary duties and intentional infliction of emotional distress because the

court has determined that the federal claims raised by the amended complaint must be dismissed.



        9
            In Estelle v. Williams, the United States Supreme Court held that “although the State cannot,
consistently with the Fourteenth Amendment, compel an accused to stand trial before a jury while dressed
in identifiable prison clothes, the failure to make an objection to the court as to being tried in such clothes,
for whatever reason, is sufficient to negate the presence of compulsion necessary to establish a
constitutional violation.” 425 U.S. 501, 512-13 (1976).
                                                       9
        Case 3:20-cv-00580-MPS Document 20 Filed 01/04/21 Page 10 of 10




Thus, the court declines to exercise supplemental jurisdiction over the state law claims, which

must be dismissed without prejudice. See 28 U.S.C. § 1367(c)(3) (if federal court dismisses all

federal claims, it may decline to exercise supplemental jurisdiction over supplemental state law

claims).

                                         CONCLUSION

       For the foregoing reasons the Complaint is DISMISSED.

       Any Fourteenth Amendment claims against Warden Martin are SEVERED and

DISMISSED without prejudice. See Fed. R. Civ. P. 21. The court declines to exercise

jurisdiction over Sentementes’s state law claims. These claims are dismissed without prejudice.

       Because Sentementes has failed to allege any plausible claims after the court afforded

him with one opportunity to amend his complaint to correct the deficiencies identified in the

initial review order, the court will not provide him further opportunity to file another amend ed

complaint.

       The clerk is instructed to close this case.



                                              ________/s/______________
                                              Michael P. Shea
                                              United States District Judge

       SO ORDERED this 4 th day of January 2021, at Hartford, Connecticut.




                                                10
